Title: To George Washington from Major General Nathanael Greene, 18 October 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Camp at Fredericksburg Octo. 18th 1778
          
          Your Excellencys queries laid before the Council held the 16th of this instant, Has been duly considerd and I shall endeavor to give them an answer as far as I am able to comprehend the subject.
          The first query is whether it will be prudent and advisable to make a detachment from this Army for Boston & of what force? A detachment to move towards Boston can only be necessary upon the supposition that the Enemies preparations now makeing in the City of New York for a movement some where is designd against that place and the French Fleet in the Harbour. The ballance of Evidence is greatly against the probabillity of such an intention being in contemplation with the Enemy. The Town of Boston is very difficult of access and strongly fortified within and well securd without upon all the approaches. The French Fleet is securely posted at the entrance of the Harbour, Formidable in itself, and greatly strengthened by Land Fortifications. There is a numerous and spirited Militia in the Neighbourhood of Boston, that can be hastily drawn together to secure it 
            
            
            
            against any sudden dessent of the Enemy. General Sullivan also lies within two Days march and can give them early support with a part of his Troops if it should be found necessary. The Town thus guard<ed> and the Fleet thus securd, there is not a bare probabil[i]ty of the Enemys attempting any thing against either the Town or the Fleet with any detachments they are able to make and hold the Posts of Newyork and Rhode Island. Besides these reasons it is now late in the season and the navigation in Boston Bay difficult and Hazzardous.
          From the state of the British West India Islands and from the late accounts from thence, it is almost reducd to a certainty that the Troops geting in readiness for embarcation are bound there. Therefore I dont think it advisable to make any more detachments to the Eastward than Poors brigade; and for them to proceed no farther than Conecticut River unless we get some further evidence of the Enemies preparations being design’d against Boston.
          The second query is whether the Army shall be held in a collected state and where? This query involves in it so many consequences. The reasons are so numerous for it, and the objections so strong against it, and those so complicated and difficult to decide upon, that I find a great difficulty in forming an Opinion.
          To have the Army in a collected state would render It secure against any attempts of the Enemy; and at the same time it would be in readiness to take such advantages of them as the season and the condition they may be in may offer. The dicipline of the Troops will also be preservd and improvd. The Cattle of the Army may be all sent out into the Country to recruit which will save the Forage in the neighbourhood of the Camp. These Reasons offer themselves strongly in favor of the plan for holding the Army in a collected state & on this side of the North River too. But when I consider the state of our Magezines—the difficulty with which we now feed the Army—The late season of the year—The scarsity of Flour from this Eastward—The long transportation to bring a supply from the Westward—The scarcity of Forage in New Jersy—The barrenness of the Country from Morris Town to Kings Ferry—The difficulty of crossing the North River at certain seasons; and the great quantity of Flour that will be wanted Eastward for the Troops at Rhode Island & Boston, I am afraid to recommend the Armies takeing a position on this side the North River, Notwithstanding the reasons that operate in favor of it. But if it should be thought most advisable to take a position on this side and risque the consequences of failing in geting a supply of Flour & Forage, I recommend a position not far distant from the White Plains—such a situation will be more favorable for drawing in supplies than any one I can conceive off. Our communication with the Western States can be 
            
            
            
            kept open longer at Kings Ferry than any other place. The communication with Tarry Town can be kept up by Water and if a covering party could be kept about Hakensack we might receive Stores by the way of Tappan which would save near or quite 20 Miles Land carriage. A position at or near the White Plains is well situated to cover Conecticut & newyork State and keep the Enimy within their Lines.
          Let us take what Position we may the Horse must go into the State of Conecticut & Pensylvania I would send Sheldons into the former and all the rest into the latter except such a party as will be necessary to accompany our advance Parties.
          If it should be found that the Army cannot be subsisted on this side the North River, I would propose leaveing a good Garrison at West Point for the security of that important pass. Two or three Brigades should take post at Danbury. There Hut and fortify themselves immediately. The rest of the Army should cross the North River and take post in Bergen County, or at our old Middl Brook Camp. In either place to Hut and fortify themselves as soon as possible. Should the Troops take a position in Bergen County they will be at hand to support the Garrison at West point and well situated to keep up the communication from Kings Ferry to Morristown. But as all the Forage upon the uper and lower communication will be wanted for the Cattle employed in transporting Stores Eastward and as the position in Bergen County will be forty Miles farther from the source of our supplies than that at Middle Brook, I would prefer the later position to the former. Middle Brook is situate in a plentyful Country, naturally strong and difficult of access and surrounded with a great plenty of Wood. Great security will also be given to this Camp by the militia of the Country. The Post at West point will also be greatly strength[en]ed by the Militia of Ulster and Orange Counties; and Danbury has a formidable Militia in its Neighbourhood.
          I think there will be very little or no danger of the Enemies makeing an attack upon either of those Posts More especially if they make a detachment from N. york. However if they should they will in all probabillity fail in the attempt. But if we should take a position all on this side the North River, and the Enemy should march out and intercept our Line of communication and cut off our supplies it would go near to starve the Army as all our Bread must come from the Westward.
          There can be but two modes of covering the Troops one is to quarter them in small Towns and the neighbouring Houses to those Villiages. The other is to erect such Huts as they did the last Winter. The season is so far spent, Boards so difficult to be got, That it will be utterly impossible to procure materials for Barracking the whole Army. Besides which if it was practicable it would be attended with a 
            
            
            
            most enormous expence. If the Troops take the foregoing position recommended, Forage may be had from the respective States for the support of the Cattle belonging to each Post.
          It will be found absolutely necessary to strip the Army of All superfluous and unnecessary Horses, which must be sent into the Interior Country where they will be supported at a much less expence and get in good order for the opening Campaign.
          The influence of Money has become so feeble People so reluctantly part with their property and are so indifferent about engageing in the service that I am really afraid without force or the aid of the Civil Magistrate we shall hardly be able to support the Army.
          As I have to consider the subject before me in a double capacity, I have made a calculation to accompany this, that your Excellency may at one view see the difficulties of subsisting the Army all on this side of the North River. This calculation is made only for the Articles of Flour and Forage. When that of Salted Provisions—Spirits—Stores of all kinds and Clothing comes to be added to the account, It will greatly augment the Number of Teams. I am with great respect Your Excellencys most obedient humble Servt
          
            Nath. Greene M.G.
          
        